DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 2, 3, 5, 9, 10, 12, 13, 15-19, and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jensen (US # 5,209,312). With respect to claim 2, the Jensen reference discloses a side-loading waste collection vehicle (Figs. 1 & 2), comprising: a vehicle chassis and a cab coupled to a front portion of the chassis (unlabeled: see Fig. 1); a hopper (3) coupled to the chassis rearward of the cab (Fig. 3); an automated1 robotic arm (4) configured to move through a dump cycle where the robotic arm performs at least the following actions: extending outward in a transverse direction relative to the hopper, grasping a waste container, and dumping material from the waste container (Col. 4, ll. 28-33);
	one or more sensors (7) attached to, and residing on2, the robotic arm (4), the one or more sensors (7) configured to output data signifying at least one action of the dump cycle (Col. 4, ll. 34-35); and
	a weighing system (Figs. 5 & 6) comprising a scale detached from, and residing off of, the robotic arm (Col. 3, line 42 to col. 4, line 26), the weighing system configured to produce weight measurements in response to the at least one action of the dump cycle signified by the output data (Col. 4, ll. 34-37).
	With respect to claim 3, the weighing system is powered by the vehicle’s electrical system, which is connected to a standard 12 volt automotive battery, which was standard on all road going vehicles.
	With respect to claim 5, the scale consists of four load cells (Col. 4, ll. 19-26).
	With respect to claim 9, the action of the dump cycle appears to be dumping of material from the trash container.
	With respect to claim 10, the Jensen reference discloses that weight data is automatically associated with the ID tag of a container, so an electronic processor was inherently present to carry out the automatic functions3.
	With respect to claim 12, the date and time of the weight measurement is recorded along with the other data (Col. 4, ll. 46-50).
	With respect to claim 13, Jensen discloses that the trash containers have an RFID tag (Col. 3, ll. 20-23).
	With respect to claims 15-19, see the Figures.
	Claims 21-26 simply repeat the limitations already addressed, above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen (US # 5,209,312) in view of Appleton et al (US # 4,771,837). It appears that the weighing system of Jensen is active continuously whenever the ignition switch was cut on; however, it was known to place limit switches on the robotic arm to cut the weighing device on when the arm lifts the container above a certain height, and to cut it off when the arm drops below a certain height, as shown by the example of Appleton (Abs.), and it would have been obvious to place limit switches on the arm of Jensen so that the load cells were powered only when necessary to save power.


Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen (US # 5,209,312). With respect to claim 6, although the accuracy of the load cells of Jensen is not specified, it would have been a government policy choice to make the accuracy of the weighing device as accurate as required by law4.
With respect to claims 7 & 8, the exact location of the transducer (7) on the robotic arm was a design choice that would not have changed the operation of the device, so it would have been an obvious design choice to place the transducer in whatever location on the arm that seemed most convenient to the technician installing the device5.  


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen (US # 5,209,312) in view of Mezey (US # 5,230,393). Jensen does not disclose transmitting data to a remote computer over a network, but it was known to do so as shown by the example of Mezey (Col. 2, ll. 56-58), and it would have been obvious to modify the system of Jensen to do the same to automate the collection and entry of data from multiple trucks in a central location.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen (US # 5,209,312) in view of Campbell et al (US # 5,959,257). It was known to place a GPS receiver on a haulage vehicle to keep track of the location where the vehicle was loaded, as shown by the example of Campbell (Col. 12, ll. 53-61), and it would have been obvious to the ordinary practioner to provide the collection vehicle of Jensen with a GPS receiver to help locate the vehicle on rural routes in order to provide a cross-check to ensure that the weigh being recorded is associated with the correct customer at the correct address.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen (US # 5,209,312) in view of Bochicchio et al (US PGPub # 2006/0106742). Equipping a vehicle with a camera to record visual proof of a pickup was known as shown by Bochicchio (¶ 0026), and it would have been obvious to modify the vehicle of Jensen to include a camera for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Jensen reference does not expressly say that the arm is “automated”, but it is highly likely that it is, or that it would have been obvious to automate it, as Jensen was trying to completely automate the process of collecting and recording of trash (Col. 2, ll. 1-3), and it was known to operate the robotic arm of a trash collection vehicle automatically via a microprocessor; see column 3, lines 61-67 of US # 5,038,876 (Smith). See, also, MPEP § 2131.01 regarding multiple reference anticipation rejections under section 102.
        2 From Figure 1 of Jensen, it appears that the sensor (7) is located on the robotic arm (4). Such an arrangement was well-known, and is seen more clearly in Figures 4 & 5 of US # 5,230,393 (Mezey) as “scanner” 30. See, also, MPEP § 2131.01 regarding multiple reference anticipation rejections under section 102.
        3 See Column 2, ll. 50-54 of US # 5,230,393 (Mezey) for example. 
        
        4 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
        
        5 See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).